DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7, 9-10, and 12-13 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant’s furnishing of a translation of the priority document has perfected priority.  Thus, to the extent that the claimed subject matter can be found in the priority document, the application is entitled to the benefit of the filing date of the Chinese application.

Response to Amendment
Applicant’s amendment has obviated most, but not all, of the objections to the specification given in the last Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
Applicant’s amendment has also obviated the rejections under 35 USC § 112(b).  Therefore, those rejections are withdrawn (but see the claim objections infra).

Specification
The disclosure is objected to because of the following informalities: in paragraph 3, “a deep learning model needs” should be “deep learning models need”.  Appropriate correction is required.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  they contain the term MAPREDUCE.  While Examiner cannot find any evidence that MAPREDUCE is a trademarked term, Examiner nonetheless recommends avoiding the use of the term because it is also the name of a product offered by the Apache Software Foundation, thereby potentially causing confusion as to whether the term refers to the software itself or its source.  See https://hadoop.apache.org/docs/r1.2.1/mapred_tutorial.html.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170169358) (“Choi”) in view of Holtzen et al. (EP 2996053) (“Holtzen”) and further in view of Vasseur et al. (US 20160219070) (“Vasseur”).
Regarding claim 7, Choi discloses “[a]n apparatus for updating a deep learning model, the apparatus comprising: 
at least one processor (onboard processor of a smart device can have computing resources and power to perform decentralized machine learning – Choi, paragraph 30); and 
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (data storage may include a non-volatile memory such as a flash memory, phase-change memory, DRAM, etc. – Choi, paragraph 30; instructions of software or firmware can be stored in local storage – id. at paragraph 35), the operations comprising:
receiving a new training data set sent by a client communicatively coupled to the apparatus, the new training data set being detected by the client in a preset path (machine learning device may receive new data and determine whether an algorithm for processing the new data is available; if not, the machine learning device can download the algorithm from a host/client computer; if the algorithm is available, the machine learning device determines whether training data for processing the new data are available, and if not, the machine learning device may download the training data from the host/client computer [i.e., the host/client is communicatively coupled to the machine learning device] – Choi, paragraph 53 [the client detects the training data by determining that they are suitable for training the chosen algorithm; preset path = path from client to machine learning device]; see also Fig. 4, ref. chars. 401-03 and 421-22); 
training a preset deep learning model based on the new training data set using a deep learning method to obtain a trained prediction model (machine learning device may receive new data and determine whether an algorithm for processing the new data is available; if not, the machine learning device can download the algorithm from a host/client computer [i.e., the algorithm is preset by the client]; if the algorithm is available, the machine learning device determines whether training data for processing the new data are available, and if not, the machine learning device may download the training data from the host/client computer; if the machine learning device runs the algorithm on the data using its own processor, the local processor can train on the sample data – Choi, paragraph 53 [so the algorithm after receiving the training data and training thereon is a trained prediction model]; decentralized machine learning system can have one or more server systems for collective deep machine learning – id. at paragraph 38; see also Fig. 4, ref. chars. 401-04 and 421-22); and 
updating the preset deep learning model to the prediction model so that the prediction model is used to perform a data prediction operation online1 (after receiving the training data [i.e., updating the preset model to the prediction model through training], the machine learning device applies the chosen algorithm to the new data using the local processor; the machine learning device can determine whether a pattern is found from the new data [finding a pattern = data prediction operation] – Choi, paragraph 54; paragraph 55 and Fig. 5 indicate that processing to find new patterns can be performed on new updated training data [suggesting that the relevant data operations are performed online as opposed to a single batch processing]), 
wherein training the preset deep learning model based on the new training data set using a deep learning method, comprises: 
selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, the preset condition being that the training data comprises feature information and a corresponding prediction result (self-learned data and algorithms for machine learning are stored in a storage controller; the storage can include training data [feature information], data with a label [prediction result], and a label index, which can collectively contain trained data; host/client computer can learn algorithms based on the training data, data with label, and label index [so the data are selected for training based upon whether they contain both feature information and a label] – Choi, paragraph 48); and 
training, through the deep learning method, the preset deep learning model based on the first training data in the first training data set (self-learned data and algorithms for machine learning are stored in a storage controller; the storage can include training data, data with a label, and a label index, which can collectively contain trained data [first training data set]; host/client computer can learn algorithms based on the training data, data with label, and label index, and the algorithm received from the connected devices [i.e., the received algorithm/preset model can be further trained to create a new algorithm via application of the trained data] – Choi, paragraph 48) …,
wherein training, through the deep learning method, the preset deep learning model based on the first training data comprises:
running a model training code written using the deep learning method (after downloading the algorithm and the training data from the host/client, the machine learning device applies the algorithm [model training code] to the new data using the local processor to determine whether a pattern is found in the new data – Choi, paragraph 54; see also paragraph 49 (disclosing that the host/client processor performs higher-level deep machine learning activities); note that Examiner deems all code written for the purpose of training a deep learning model to be “written using a deep learning method”), and using the model training code to train the preset deep learning model based on the first training data (after downloading the training data from the host/client, the machine learning device may apply [train] the algorithm to the new data using the local processor; the device then determines whether a pattern is found in the new data and, if so, the data and a pattern label are saved as metadata and the found pattern is added to a label index [i.e., the training data are continually updated based on the application of the algorithm to the new data and stored for later training] – Choi, paragraph 54)….”  
Choi appears not to disclose explicitly the further limitations of the claim.  However, Holtzen discloses “training … the … model based on the first training data in the first training data set by using the feature information as an input of the … model, and the prediction result corresponding to the feature information as an output of the … model (in supervised learning, the computer learner (“classifier”) [model] is presented with training data representing example sets of inputs (“features”) and their corresponding outputs (“labels”) – Holtzen, paragraph 3) ….”
Holtzen and the instant application both relate to supervised machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to train the model by using the feature information as input and the prediction result as output, as disclosed by Holtzen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist in the training of the system to map sets of features to the predicted label, thereby allowing the system to apply the general rule to a new set of features the system has not previously encountered.  See Holtzen, paragraph 2.
Neither Choi nor Holtzen appears to disclose explicitly the further limitations of the claim.  However, Vasseur discloses that “the method further comprises:
providing a data monitoring tool to the client such that the client downloads the data monitoring tool from the server and installs the data monitoring tool in the client, for detecting the new training data set by periodically inspecting a training data set in the preset path (in a system for anomaly detection using network traffic data, a self-learning network (SLN) infrastructure may include network devices acting as distributed learning agents (DLAs) and one or more supervisory/centralized devices acting as a supervisory and control agent (SCA); a DLA may monitor network conditions and perform anomaly detection on the monitored data [i.e., periodically inspect the monitored data] using one or more machine learning models, and the SCA may coordinate the deployment and configuration of the DLAs by downloading software upgrades [e.g., upgrades to the data monitoring software] to a DLA – Vasseur, paragraph 43; to achieve a desired level of performance, a traffic analysis process may train the machine learning model of the SLN process with training data that are sufficiently varied [i.e., the data monitored by the DLAs of the SLN may be training data] – id. at paragraph 64; see also Fig. 3, ref. chars. 152-54 and paragraph 30 (disclosing that the SCAs may comprise servers)).”
Vasseur and the instant application both relate to data monitoring by machine learning systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Choi and Holtzen to download, from a server to a client, a data monitoring tool that can be used periodically to monitor training data, as disclosed by Vasseur, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the client systems are appropriately updated.  See Vasseur, paragraph 43.

Claim 1 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 13 is a non-transitory computer storage medium claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.
 
Regarding claim 9, Choi, as modified by Holtzen and Vasseur, discloses “[after selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data,] storing the first training data in the first training data set to a target training data set (once the machine learning device downloads the training data [part of first training data set] from the host/client and runs the algorithm on the local processor, if a pattern is found from the new data, the machine learning device can save the data along with a pattern label as metadata and add the found pattern to the label index in the local storage – Choi, paragraph 54; see also Fig. 2 (showing local storage 260 that contains the training data 261, data with label 262, and label index 263, which, per paragraph 48, collectively comprise trained data [target training data set]); note that paragraph 55 and Fig. 5 clarify that the patterns and labels generated constitute updates to the training data and thus form part of the first training data set), wherein the target training data set is a preset training data set, and each time the preset deep learning model is trained, corresponding training data [are] acquired from the target training data set (machine learning devices can learn a new algorithm based on algorithms that other devices have learned and passed along [preset deep learning model]; host/client computer can learn algorithms based on the training data, data with label, and label index, and the algorithm received from connected devices and the new algorithms can be sent back to the devices – Choi, paragraph 48 [i.e., when the system trains an existing algorithm to create a new algorithm, it does so with the training data from the target set]; upon determining whether a pattern is found in new data, the machine learning device saves the data with label as metadata and adds the found pattern to a label index – id. at paragraph 54 [i.e., the target training data comprising the training data, data with label, and label index are preset by the application of the algorithm to new data]).”  

Claim 3 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Holtzen and Vasseur and further in view of Han et al., “A Scalable Random Forest Algorithm Based on MapReduce,” in IEEE 4th Int’l Conf. Software Engineering and Service Sci. 849-52 (2013) (“Han”).
Regarding claim 10, neither Choi, Vasseur, nor Holtzen appears to disclose explicitly the further limitations of the claim.  However, Han discloses that “selecting training data satisfying a preset condition from the new training data set as first training data, to generate a first training data set by the first training data, comprises: 
performing a preset MapReduce task to select the training data satisfying the preset condition from the new training data set and generat[ing] the first training data set (in the procedure for a SMRF algorithm, a random forest algorithm based on a MapReduce model, the map function [preset MapReduce task] selects the training dataset [first training data set] and the attributions randomly from the original dataset [new training data set] to build decision trees [preset condition = random selection] – Han, abstract and p. 850, paragraph spanning both columns).”  
Han and the instant application both relate to MapReduce-based machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Choi, Vasseur, and Holtzen to select the training data using MapReduce, as disclosed by Han, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the training data to be selected efficiently and in extremely parallel fashion.  See Han, sec. I, first paragraph and p. 850, paragraph spanning both columns.

Claim 4 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.
 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Holtzen and Vasseur and further in view of Breckenridge et al. (US 20120191631) (“Breckenridge”).
Regarding claim 12, Choi, as modified by Vasseur, Holzen, and Breckenridge, discloses that “the client periodically inspects whether a new training data set exists in the preset path after the installed data monitoring tool is initiated (system allows training data to be uploaded from client computing system to a predictive modeling server system; the training data may include new training data that can be uploaded from the client computing system as additional training data become available; the client computing system may upload new training data whenever the training data becomes available, periodically in batches, in a batch once a certain volume has accumulated, or otherwise – Breckenridge, paragraph 24) and a training data synchronization2 instruction is sent by the user (upon providing access to an initial predictive model trained with initial training data and receiving a series of training data sets from the client, it is determined whether a first condition is satisfied; the first condition may be that a command [instruction] is received to update the updateable predictive models included in the repository of trained predictive models, and if the condition is not satisfied, the system continues to receive training data sets from the client [so the command to update the models based on the training data functions as an instruction to synchronize the training data with the model] – Breckenridge, Fig. 6, ref. chars. 602-06 and paragraph 4), and 
wherein receiving a new training data set sent by a client comprises:
receiving the new training data set sent by the client in response to the training data synchronization instruction (after a series of training data sets are received from the client computing system, it is determined whether a first condition is satisfied, and if so, then an update of the predictive models stored in the predictive model repository occurs – Breckenridge, paragraph 72 and Fig. 6, ref. chars. 602-06; the first condition may be the receipt of a command to update the models – id. at paragraph 4 [i.e., the predictive models to be updated receive the training data sets used in the updating in response to the command to synchronize the training data with the models being sent]).”
Breckenridge and the instant application both relate to the updating of predictive models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Choi, Vasseur, and Holtzen to receive new training data periodically from the client in response to an instruction, as disclosed by Breckenridge, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the models to be dynamically updated as new data become available, thereby increasing the accuracy of the models.  See Breckenridge, paragraph 10.

Claim 6 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that the previously cited art allegedly does not disclose providing a data monitoring tool to a client such that a client downloads the data monitoring tool from a server and installs the data monitoring tool in the client, for detecting a new training data set by periodically inspecting a training data set in a preset path, Applicant’s Remarks dated October 24, 2022 (“Remarks”), are moot by virtue of the use of Vasseur to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125       


/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is unclear from the specification whether Applicant intends “online” to refer to machine learning that is updated sequentially in response to the continual receipt of new data or to refer to machine learning conducted via the Internet.  For purposes of examination, either interpretation will be deemed to read on the claim.
        2 Note that Examiner is interpreting “synchronize” to mean “to combine or coordinate.”  See Oxford Eng. Dictionary, def. 3 of “synchronize, v.”, https://www.oed.com/view/Entry/196396?redirectedFrom=synchronize#eid.